Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species of fig. 5-7 (claims 4-7) in the reply filed on 09/24/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suematsu (US 2002/0197891 A1).
Regarding claim 4, Suematsu at fig. 1-3 discloses a probe device of a floating structure comprising:
a probe unit [27. Fig. 3] having a groove [for 26. See 27b] formed at one end thereof into which a needle [26] for transmitting an electrical signal [from 12] is inserted, and a guide portion [27c] formed at the other end thereof,
a plate unit [17] installed at one end into which a part of the guide portion [27c] is inserted [as shown at fig. 3]; and
[portion of 18 as shown in fig. 3] formed to connect the other end of the probe unit [27] and one end of the plate unit [17] and to be contracted and relaxed according to an external force applied to the needle [¶0057].
Regarding claim 6, Suematsu at fig. 3 discloses the probe device of the floating structure of claim 4, wherein the elastic unit [portion of 18 as shown] is provided in plural [for plural 27 i.e. each portion 18 for each 27, see fig. 1] and an axis [O2] of the probe unit is inclined with respect to an axis [axis passing through stages portions 27c as shown] of the guide portion according to the external force [fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suematsu as applied to claim 4 above, and further in view of Hartmann et al. (US 2009/0079450 A1).
Regarding claim 5, Suematsu discloses all the elements including the guide portion. Suematsu is silent about said guide portion includes a guide member having one end formed in a spherical shape; and an accommodation space formed to accommodate the guide member. Hartmann et al. (hereafter Hartmann) in similar environment at fig. 1, fig. 16-17 and at ¶0072 discloses a probe unit [36, ¶0073] having a [39, 40] includes a guide member [39] having one end formed in a spherical shape [fig. 16] ; and an accommodation space [41] formed to accommodate [as shown] the guide member. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use guide portion as taught by Hartmann to modify the Suematsu so modified probe device is capable of controlling contact pressure of the probe unit (see last three lines of ¶0072).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suematsu as applied to claim 4 above, and further in view of Mardi et al. (US 8269516 B1).
Regarding claim  7, Suematsu discloses all the elements including the plate unit. Suematsu is silent about said plate unit includes a plate member installed to be inserted with the guide portion; and a spring member providing a restoring force to the plate member when the external force is removed. Mardi et al. (hereafter Mardi) at fig. 4C discloses a plate unit [610, 420] includes a plate member [610] installed to be inserted with the guide portion [recess as shown for 610, 420]; and a spring member [420] providing a restoring force to the plate member when the external force is removed. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the plate unit of Suematsu with teaching of Mardi in order apply force/pressure to break the oxide of the terminals and to accommodate height differences in the terminals.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 29, 2021